DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims below, “10 (Canceled)” has been changed to “11 (Canceled)”.

IN THE CLAIMS
1.	(Previously Presented) A method for configuring a data subband set by a user equipment (UE) in a wireless communication system, the method comprising:
configuring at least one data subband set within a carrier; and
communicating with a base station using the at least one data subband set,
wherein each of the at least one data subband set comprises at least one data subband, and wherein a maximum number of the at least one data subband is 4 and only one data subband among the at least one data subband is an active data subband,
wherein each of the at least one data subband comprises a set of consecutive physical resource blocks (PRBs),
wherein each of the at least one data subband set is configured per numerology,
wherein based on at least two data subband sets and based on overlapping data subbands belonging to different overlapped data subband sets, the UE transmits UE capability information informing the base station whether the overlapping data subbands are capable of simultaneous activation by the base station,
wherein based on a request that the UE report a channel state information (CSI) measurement for each of the overlapping data subbands, the UE performs the CSI measurement for one of the overlapping data subbands and reuses a result of the CSI measurement for remaining overlapping data subbands,
wherein the at least one data subband includes a control resource set (CORESET) for scheduling in the at least one data subband,
wherein based on the CSI measurement being requested outside of the active data subband, the UE reports a necessary retuning gap to the base station based on the request of the CSI measurement, and performs the CSI measurement within a measurement gap and does not monitor the CORESET for the active data subband during the CSI measurement, and
wherein the UE receives information on the measurement gap which is determined based on the necessary retuning gap from the base station, where the measurement gap is determined per each of the at least one data subband.

2-4	(Canceled)
5.	(Previously Presented) The method of claim 1, wherein a CORESET associated with a first data subband among the at least one data subband schedules a second data subband.

6.	(Original) The method of claim 1, wherein the at least one data subband set includes multiple data subband sets.

7.	(Previously Presented) The method of claim 6, wherein the multiple data subband sets are multiplexed by frequency division multiplexing (FDM).

8.	(Original) The method of claim 6, wherein the multiple data subband sets are partially or fully overlapped with each other.

9.	(Original) The method of claim 6, wherein the multiple data subband sets are covered by a single radio frequency (RF) of the UE.

10.	(Previously Presented) The method of claim 6, wherein numerologies for the multiple data subband sets are identical.

[[10]]11	(Canceled)

12.	(Previously Presented) The method of claim 6, wherein a CORESET associated with a first data subband in a first data subband set among the multiple data subband sets schedules a second data subband in a second data subband set among the multiple data subband sets.

13.	(Previously Presented) A user equipment (UE) in a wireless communication system, the UE comprising:
a memory;
a transceiver; and
a processor, operatively coupled to the memory and the transceiver, that:
configures at least one data subband set within a carrier; and
communicates with a base station using the at least one data subband set,
wherein each of the at least one data subband set comprises at least one data subband, and wherein a maximum number of the at least one data subband is 4 and only one data subband among the at least one data subband is an active data subband,
wherein each of the at least one data subband comprises a set of consecutive physical resource blocks (PRBs),
wherein each of the at least one data subband set is configured per numerology,
wherein based on at least two data subband sets and based on overlapping data subbands belonging to different overlapping data subband sets, the UE transmits UE capability information informing the base station whether the overlapping data subbands are capable of simultaneous activation by the base station,
wherein based on a request that the UE a report channel state information (CSI) measurement for each of the overlapping data subbands, the UE performs the CSI measurement for one of the overlapping data subbands and reuses a result of the CSI measurement for remaining overlapping data subbands,
wherein the at least one data subband includes a control resource set (CORESET) for scheduling in the at least one data subband,
wherein based on the CSI measurement being requested outside of the active data subband, the UE reports a necessary retuning gap to the base station based on the request of the CSI measurement, and performs the CSI measurement within a measurement gap and does not monitor the CORESET for the active data subband during the CSI measurement, and
wherein the UE receives information on the measurement gap which is determined based on the necessary retuning gap from the base station, where the measurement gap is determined per each of the at least one data subband.

14.	(Previously Presented) The method of claim 1, wherein the UE is in communication with at least one of a mobile device, a network, or autonomous vehicles other than the UE.

Allowable Subject Matter
Claims 1, 5-10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for configuring a data subband set by a user equipment in a wireless communication system, comprising: configuring at least one data subband set within a carrier; and communicating with a base station using the at least one data subband set, … wherein based on at least two data subband sets and based on overlapping data subbands belonging to different overlapped data subband sets, the UE transmits UE capability information informing the base station whether the overlapping data subbands are capable of simultaneous activation by the base station, wherein based on a request that the UE report a channel state information measurement for each of the overlapping data subbands, the UE performs the CSI measurement for one of the overlapping data subbands and reuses a result of the CSI measurement for remaining overlapping data subbands, wherein based on the CSI measurement being requested outside of the active data subband, the UE reports a necessary retuning gap to the base station, and performs the CSI measurement within a measurement gap and does not monitor the CORESET for the active data subband, and wherein the UE receives information on the measurement gap from the base station.
Applicant’s independent claim 1 recites, inter alia, “wherein based on a request that the UE report a channel state information (CSI) measurement for each of the overlapping data subbands, the UE performs the CSI measurement for one of the overlapping data subbands and reuses a result of the CSI measurement for remaining overlapping data subbands, …, wherein based on the CSI measurement being requested outside of the active data subband, the UE reports a necessary retuning gap to the base station based on the request of the CSI measurement, and performs the CSI measurement within a measurement gap and does not monitor the CORESET for the active data subband during the CSI measurement, and wherein the UE receives information on the measurement gap which is determined based on the necessary retuning gap from the base station, where the measurement gap is determined per each of the at least one data subband”. Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggest by the prior art.
Independent claim 13 is interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1, 5-10 and 12-14 are allowed for these reasons and for the reasons recited by applicant in the Applicant’s Arguments/Remarks filed on 04/06/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. (US 2021/0258996) teaches method of bandwidth part indication for multiple cells scheduled by a single DCI message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413